PER CURIAM.
The defendant appeals from the unfavorable portion of the following order with which we entirely agree:
The defendant in his motion to correct illegal sentence has claimed that he is entitled to relief on two grounds. First, the defendant claims that these charges were incorrectly scored as a level seven offense when they should have been scored as an unranked second degree felony, a level four offense. He claims that because the informations filed by the State charged him with burglary of an unoccupied dwelling and did not track the exact language in the offense severity ranking chart of F.S. 921.0012 that such deviation renders the offense an uncharged second degree felony. The defendant is misinterpreting the purpose of the offense severity ranking chart which references the burglary statute but is not the burglary statute. The offense of burglary of a dwelling was a level seven offense in 1993, 1994, and 1995. The defendant’s first claim for relief is denied.
Second, the defendant claims that he was incorrectly sentenced to twelve years in F94r-39724 for the third degree offense of attempted burglary. The defendant is correct. The defendant’s sentence in F94-39724 is hereby vacated and the defendant is re-sentenced to five years with all credit for time served. Affirmed.